   From: John Lawhorn <jlawhorn@fmsllp.com>
   Sent: Thursday, November 5, 2020 3:22 PM
   To: jimmy@breedinglaw.com; Elam, Caitlyn L. <CElam@LewisThomason.com>; McCarty, Chris W.
   <CMcCarty@LewisThomason.com>
   Cc: adam@breedinglaw.com; matthew@breedinglaw.com
   Subject: RE: Knox/Post Trailer v. Titan/Henegar, et.al. ‐ Proposed PO Stipulation and Corresponding
   Exhibits

   Jimmy:

   I have no problem with one of us sending Judge McDonough’s chambers an email stating the following:

       Dear Judge McDonough:

      Pursuant to Judicial Preference 2(B), the parties request a telephone status conference
   with the Court to review the current scheduling order and modify same to the extent
   necessary. In addition, the parties request the Court’s assistance in resolving disagreement
   concerning terms of a Protective Order to be entered in this action. In advance of this
   conference the parties will gladly submit their competing proposed versions, if requested
   by the Court.

   That takes care of both the status conference and Protective Order. I really do not believe Judge
   McDonough necessarily needs a motion to amend the Scheduling Order if we are going to be
   discussing case status in a telephone conference. The proposed joint motion for scheduling
   conference you circulated continues to propose a 90 day extension which is something to which
   I’ve already objected. If you feel a joint motion is necessary, I am fine with your proposed
   motion and will consent to it once paragraphs 6 and 7 are removed.

   John M. Lawhorn Attorney




   550 W. Main Street, Suite 500 | P.O. Box 39 | Knoxville, Tennessee 37901
   phone: 865.546.9321 | fax: 865.637.5249 | email: jlawhorn@fmsllp.com

   East Tennessee Employment Law Adviser Blog



   Notice: This electronic mail transmission may constitute an attorney-client communication that is privileged at law. It is not intended
   for transmission to, or receipt by, any unauthorized persons. If you have received this electronic mail transmission in error, please
   delete it from your system without copying it and notify the sender by reply e-mail so that our address record can be corrected.

   For additional information about Frantz, McConnell & Seymour, LLP, including a list of attorneys, please visit our website at
   www.fmsllp.com




Case 3:20-cv-00137-TRM-DCP Document 59-4 Filed 11/11/20 Page 1 of 15 PageID #: 572
   From: jimmy@breedinglaw.com <jimmy@breedinglaw.com>
   Sent: Friday, October 23, 2020 1:29 PM
   To: John Lawhorn <jlawhorn@fmsllp.com>; Elam, Caitlyn L. <CElam@LewisThomason.com>; McCarty,
   Chris W. <CMcCarty@LewisThomason.com>
   Cc: adam@breedinglaw.com; matthew@breedinglaw.com
   Subject: RE: Knox/Post Trailer v. Titan/Henegar, et.al. ‐ Proposed PO Stipulation and Corresponding
   Exhibits

   Counsel,

   To be clear, our suggested course of action regarding the protective order is tailored to prevent
   unnecessary briefing. That is why we suggested that the parties submit the joint stipulation to
   the Court which includes clean versions of both proposed protective orders, and a comparison
   showing the differences in the two, and then requires the parties to submit simultaneous briefing
   with no opportunity for opposition or replies. This is the most efficient way of presenting this
   issue to the Court.

   That being said, we are happy to participate in a joint call to the Court on this issue. However, to
   the extent you wish to present an alternative course of action to the Court, please let us know in
   advance of the call so we may be prepared.

   Further, we suggest complying with Judge McDonough’s Judicial Preferences, which direct the
   parties to email his chambers explaining the need for the requested call and the best number to
   reach the parties.

   To that end, below is a draft email to the Court:


          Dear Judge McDonough:

          Pursuant to Judicial Preference 2(B), the parties are writing to request a telephone
          conference regarding a proposed Protective Order. The proposed Protective Order allows
          for the parties to reasonably limit the use and disclosure of confidential
          information. While the parties agree on many provisions, they disagree on the
          protections to be afforded “Confidential Information” and the inclusion of a “Highly
          Confidential – Attorneys Eyes Only” designation.

          Plaintiffs have suggested that the parties submit limited briefings to resolve this
          issue. Specifically, Plaintiffs proposed that the parties submit a proposed stipulated
          briefing schedule to the Court, attaching Plaintiffs’ proposed protective order,
          Defendants’ proposed protective order, and a redline comparison of the versions. The
          briefing schedule would require each party to contemporaneously submit a principal brief



Case 3:20-cv-00137-TRM-DCP Document 59-4 Filed 11/11/20 Page 2 of 15 PageID #: 573
             limited to the areas of disagreement. The parties would be precluded from filing any
             further briefing on these issues. Plaintiffs believe this approach is the most efficient
             method to address the parties’ disagreements. To that end, Plaintiffs have prepared a
             draft stipulation, clean versions of all parties’ proposed protective orders, and the
             comparison.

             Defendants [INSERT PROPOSED RESOLUTION].

             In light of the parties disagreement, the parties write to request a telephone conference to
             address how the parties submit their disagreements about the proposed Protective Order
             to the Court. Plaintiffs’ counsel may be reached via email at jimmy@breedinglaw.com
             and matthew@breedinglaw.com or phone at (865) 670-8535. Defendants’ counsel may
             be reached via email at ___________ or phone at __________________.


   Regards,



   Jimmy G. Carter, Jr.
   Partner

   Breeding Olinzock Carter Crippen, PC
   800 South Gay Street
   Suite 1200
   Knoxville, TN 37929
   T 865.670.8535 F 865.670.8536
   jimmy@breedinglaw.com

   Please note the change of firm name, address, and email.

   This communication (including any attachments) is intended solely for the recipient(s) named above and may contain
   information that is confidential, privileged or legally protected. Any unauthorized use or dissemination of this communication is
   prohibited. If you have received this communication in error, please immediately notify the sender and delete all copies of the
   original communication. Thank you for your cooperation.


   Schedule mediation online by clicking this link: https://breedinghenrybaysanpc.youcanbook.me/




   From: John Lawhorn <jlawhorn@fmsllp.com>
   Sent: Friday, October 23, 2020 9:38 AM
   To: jimmy@breedinglaw.com; Elam, Caitlyn L. <CElam@LewisThomason.com>; McCarty, Chris W.
   <CMcCarty@LewisThomason.com>
   Cc: adam@breedinglaw.com; matthew@breedinglaw.com




Case 3:20-cv-00137-TRM-DCP Document 59-4 Filed 11/11/20 Page 3 of 15 PageID #: 574
   Subject: RE: Knox/Post Trailer v. Titan/Henegar, et.al. ‐ Proposed PO Stipulation and Corresponding
   Exhibits

   Let me suggest what I think might a quicker and cheaper alternative to resolving the dispute over the
   protective order. Judge McDonough does not need party briefs, responses and replies to assist him
   regarding entry of a protective order. I know my clients – and I suspect several of yours ‐ have little
   interest in paying us fees associated with such an unnecessary briefing exercise. This is the kind of thing
   Judge McDonough would be more than happy to discuss and resolve at the scheduling conference. We
   can file the joint motion requesting the scheduling order today or first thing next week. One or more of
   us can then reach out to Judge McDonough’s law clerk via a telephone call (which Judge McDonough
   encourages) and ask for guidance on how the Judge would like us to submit our competing protective
   orders in advance of the conference. If the Judge wants further briefing at the end of the conference,
   he will ask for it.

   If everyone is agreeable with that, we can file the motion for scheduling conference and then follow that
   up with a quick call to the law clerk.

   John M. Lawhorn Attorney




   550 W. Main Street, Suite 500 | P.O. Box 39 | Knoxville, Tennessee 37901
   phone: 865.546.9321 | fax: 865.637.5249 | email: jlawhorn@fmsllp.com

   East Tennessee Employment Law Adviser Blog



   Notice: This electronic mail transmission may constitute an attorney-client communication that is privileged at law. It is not intended
   for transmission to, or receipt by, any unauthorized persons. If you have received this electronic mail transmission in error, please
   delete it from your system without copying it and notify the sender by reply e-mail so that our address record can be corrected.

   For additional information about Frantz, McConnell & Seymour, LLP, including a list of attorneys, please visit our website at
   www.fmsllp.com




   From: jimmy@breedinglaw.com <jimmy@breedinglaw.com>
   Sent: Wednesday, October 21, 2020 1:50 PM
   To: John Lawhorn <jlawhorn@fmsllp.com>; Elam, Caitlyn L. <CElam@LewisThomason.com>; McCarty,
   Chris W. <CMcCarty@LewisThomason.com>
   Cc: adam@breedinglaw.com; matthew@breedinglaw.com
   Subject: Knox/Post Trailer v. Titan/Henegar, et.al. ‐ Proposed PO Stipulation and Corresponding Exhibits

   All –




Case 3:20-cv-00137-TRM-DCP Document 59-4 Filed 11/11/20 Page 4 of 15 PageID #: 575
   Thank you for taking the time to review the proposed protective order. We have reviewed your
   suggested changes and accepted many of your edits As was expected, we still have disagreement about
   the inclusion of the AEO designation and access to confidential materials.

   As discussed on the call, we think the best approach is to go to the Court together to ask it to resolve
   these issues. To that end attached is a: 1) a draft Stipulation, 2) Exhibit A which is our proposed PO, 3)
   Exhibit B which is your proposed PO, and 3) Exhibit C which is a comparison of our proposed POs.

   Please review the attached documents for accuracy and to ensure that they captured your edits.

   Assuming everything is acceptable, please let us know if we have permission to sign everyone’s name.

   Again, thank you for working through this.


   Jimmy G. Carter, Jr.
   Partner

   Breeding Olinzock Carter Crippen, PC
   800 South Gay Street
   Suite 1200
   Knoxville, TN 37929
   T 865.670.8535 F 865.670.8536
   jimmy@breedinglaw.com

   Please note the change of firm name, address, and email.

   This communication (including any attachments) is intended solely for the recipient(s) named above and may contain
   information that is confidential, privileged or legally protected. Any unauthorized use or dissemination of this communication is
   prohibited. If you have received this communication in error, please immediately notify the sender and delete all copies of the
   original communication. Thank you for your cooperation.


   Schedule mediation online by clicking this link: https://breedinghenrybaysanpc.youcanbook.me/




   **External Sender**
   **External Sender**




Case 3:20-cv-00137-TRM-DCP Document 59-4 Filed 11/11/20 Page 5 of 15 PageID #: 576
   Matthew and Jimmy,

   Per our discussion, attached please find a revised version of the Agreed Protective Order you sent on
   October 6. These edits have been approved by counsel for all defendants.

   Thanks,

   Caitlyn



                                 Caitlyn Luedtke Elam Attorney at Law
                                 Lewis, Thomason, King, Krieg & Waldrop, P.C.
                                 620 Market St., 5th Floor | P.O. Box 2425 | Knoxville, TN 37901
                                 Tel: 865-541-5259 | Fax: 865-523-6529
                                 Web Page | My Bio




   CONFIDENTIALITY NOTICE: This e-mail transmission and any document, files or previous e-mail messages attached to it, are confidential and are
   protected by the attorney-client privilege and/or work product doctrine. If you are not the intended recipient, or a person responsible for delivering it to
   the intended recipient, you are hereby notified that any review, disclosure, copying, dissemination, distribution or use of any of the information contained
   in, or attached to this e-mail transmission is STRICTLY PROHIBITED. If you have received this transmission in error, please notify us immediately by
   forwarding this message to the original sender or by telephone at 800-456-4646 and then delete this message and its attachments from your computer.




   From: matthew@breedinglaw.com <matthew@breedinglaw.com>
   Sent: Tuesday, October 6, 2020 10:59 AM
   To: John Lawhorn <jlawhorn@fmsllp.com>; Elam, Caitlyn L. <CElam@LewisThomason.com>; McCarty,
   Chris W. <CMcCarty@LewisThomason.com>
   Cc: jimmy@breedinglaw.com; adam@breedinglaw.com; joy@breedinglaw.com; Reppert, Paige
   <PReppert@LewisThomason.com>
   Subject: RE: Knox Trailers et al v. Jeff Clark et al

   All,

   In anticipation of our discussion tomorrow, attached find a revised version of the stipulated protective
   order to address John’s comments as to (1) the definition of confidential information and (2) the sealing
   procedures. We look forward to further discussion of the necessity of the AEO provision tomorrow.

   Thanks,

   Matthew


   Matthew W. Olinzock
   Partner

   Breeding Olinzock Carter Crippen, PC
   800 South Gay Street
   Suite 1200



Case 3:20-cv-00137-TRM-DCP Document 59-4 Filed 11/11/20 Page 6 of 15 PageID #: 577
   Knoxville, TN 37929
   T 865.670.8535 F 865.670.8536
   matthew@breedinglaw.com

   Please note the change of firm name, address, and email.

   This communication (including any attachments) is intended solely for the recipient(s) named above and may contain
   information that is confidential, privileged or legally protected. Any unauthorized use or dissemination of this communication is
   prohibited. If you have received this communication in error, please immediately notify the sender and delete all copies of the
   original communication. Thank you for your cooperation.


   From: John Lawhorn <jlawhorn@fmsllp.com>
   Sent: Thursday, October 1, 2020 4:39 PM
   To: adam@breedinglaw.com; Elam, Caitlyn L. <CElam@LewisThomason.com>; McCarty, Chris W.
   <CMcCarty@LewisThomason.com>
   Cc: jimmy@breedinglaw.com; matthew@breedinglaw.com; joy@breedinglaw.com; Reppert, Paige
   <PReppert@LewisThomason.com>
   Subject: RE: Knox Trailers et al v. Jeff Clark et al

   I’ll send it.

   From: adam@breedinglaw.com <adam@breedinglaw.com>
   Sent: Thursday, October 1, 2020 4:33 PM
   To: Elam, Caitlyn L. <CElam@LewisThomason.com>; John Lawhorn <jlawhorn@fmsllp.com>; McCarty,
   Chris W. <CMcCarty@LewisThomason.com>
   Cc: jimmy@breedinglaw.com; matthew@breedinglaw.com; joy@breedinglaw.com; Reppert, Paige
   <PReppert@LewisThomason.com>
   Subject: RE: Knox Trailers et al v. Jeff Clark et al

   4 will work. Please circulate a dial‐in.

   Thanks,

   Adam R. Duggan
   Associate

   Breeding Olinzock Carter Crippen, PC
   800 South Gay Street
   Suite 1200
   Knoxville, TN 37929
   T 865.670.8535 F 865.670.8536
   adam@breedinglaw.com

   Please note the change of firm name, address, and email.

   This communication (including any attachments) is intended solely for the recipient(s) named above and may contain
   information that is confidential, privileged or legally protected. Any unauthorized use or dissemination of this communication is
   prohibited. If you have received this communication in error, please immediately notify the sender and delete all copies of the
   original communication. Thank you for your cooperation.




Case 3:20-cv-00137-TRM-DCP Document 59-4 Filed 11/11/20 Page 7 of 15 PageID #: 578
   From: Elam, Caitlyn L. <CElam@LewisThomason.com>
   Sent: Thursday, October 1, 2020 4:32 PM
   To: John Lawhorn <jlawhorn@fmsllp.com>; adam@breedinglaw.com; McCarty, Chris W.
   <CMcCarty@LewisThomason.com>
   Cc: jimmy@breedinglaw.com; matthew@breedinglaw.com; joy@breedinglaw.com; Reppert, Paige
   <PReppert@LewisThomason.com>
   Subject: RE: Knox Trailers et al v. Jeff Clark et al

   I can do 4

   From: John Lawhorn <jlawhorn@fmsllp.com>
   Sent: Thursday, October 1, 2020 4:28 PM
   To: adam@breedinglaw.com; Elam, Caitlyn L. <CElam@LewisThomason.com>; McCarty, Chris W.
   <CMcCarty@LewisThomason.com>
   Cc: jimmy@breedinglaw.com; matthew@breedinglaw.com; joy@breedinglaw.com; Reppert, Paige
   <PReppert@LewisThomason.com>
   Subject: RE: Knox Trailers et al v. Jeff Clark et al

   The earliest I can be available in the afternoon of Wednesday, October 7 is 4:00 p.m. If that is not
   acceptable, might any of the other dates I provided work?

   From: adam@breedinglaw.com <adam@breedinglaw.com>
   Sent: Thursday, October 1, 2020 4:23 PM
   To: Elam, Caitlyn L. <CElam@LewisThomason.com>; McCarty, Chris W.
   <CMcCarty@LewisThomason.com>; John Lawhorn <jlawhorn@fmsllp.com>
   Cc: jimmy@breedinglaw.com; matthew@breedinglaw.com; joy@breedinglaw.com; Reppert, Paige
   <PReppert@LewisThomason.com>
   Subject: RE: Knox Trailers et al v. Jeff Clark et al

   We can be available at 1:30 PM on Wednesday.

   Adam R. Duggan
   Associate

   Breeding Olinzock Carter Crippen, PC
   800 South Gay Street
   Suite 1200
   Knoxville, TN 37929
   T 865.670.8535 F 865.670.8536
   adam@breedinglaw.com

   Please note the change of firm name, address, and email.

   This communication (including any attachments) is intended solely for the recipient(s) named above and may contain
   information that is confidential, privileged or legally protected. Any unauthorized use or dissemination of this communication is
   prohibited. If you have received this communication in error, please immediately notify the sender and delete all copies of the
   original communication. Thank you for your cooperation.


   From: Elam, Caitlyn L. <CElam@LewisThomason.com>
   Sent: Thursday, October 1, 2020 4:07 PM



Case 3:20-cv-00137-TRM-DCP Document 59-4 Filed 11/11/20 Page 8 of 15 PageID #: 579
   To: McCarty, Chris W. <CMcCarty@LewisThomason.com>; John Lawhorn <jlawhorn@fmsllp.com>
   Cc: adam@breedinglaw.com; jimmy@breedinglaw.com; matthew@breedinglaw.com;
   joy@breedinglaw.com; Reppert, Paige <PReppert@LewisThomason.com>
   Subject: RE: Knox Trailers et al v. Jeff Clark et al

   I will be in Court that morning in Kingsport. I anticipate the hearing to last at least 2 hours. I am free
   after noon that day, however.

   From: McCarty, Chris W. <CMcCarty@LewisThomason.com>
   Sent: Thursday, October 1, 2020 3:55 PM
   To: John Lawhorn <jlawhorn@fmsllp.com>
   Cc: adam@breedinglaw.com; Elam, Caitlyn L. <CElam@LewisThomason.com>;
   jimmy@breedinglaw.com; matthew@breedinglaw.com; joy@breedinglaw.com; Reppert, Paige
   <PReppert@LewisThomason.com>
   Subject: Re: Knox Trailers et al v. Jeff Clark et al

   I will actually be in Nashville that day, but I will let Cait address her availability.

   I can tell you, however, that we agree with John as to an “attorneys eyes only” provision. Any time a
   Protective Order is entered in a case, I can assure you that we explain the effect and importance of such
   an Order to our clients. But I am always hesitant to agree to “attorneys eyes only” provisions unless
   shown compelling reasons to do the same.

   Talk soon,

   Chris

   Sent from my iPhone

   Direct Line: (865) 541‐5256


   On Oct 1, 2020, at 2:46 PM, John Lawhorn <jlawhorn@fmsllp.com> wrote:


   Adam:

   Let’s see if Caitlyn or Chris are available on 10/7 at 10:00 a.m. Unless someone can describe the
   documents your clients believe only attorneys should be able to see beyond “that we claim are trade
   secrets” I remain unconvinced of the need. I only speak for myself, so I will let Chris or Caitlyn weigh in
   on the matter.

   John M. Lawhorn Attorney




Case 3:20-cv-00137-TRM-DCP Document 59-4 Filed 11/11/20 Page 9 of 15 PageID #: 580
  550 W. Main Street, Suite 500 | P.O. Box 39 | Knoxville, Tennessee 37901
  phone: 865.546.9321 | fax: 865.637.5249 | email: jlawhorn@fmsllp.com

  East Tennessee Employment Law Adviser Blog



  Notice: This electronic mail transmission may constitute an attorney-client communication that is privileged at law. It is not intended
  for transmission to, or receipt by, any unauthorized persons. If you have received this electronic mail transmission in error, please
  delete it from your system without copying it and notify the sender by reply e-mail so that our address record can be corrected.

  For additional information about Frantz, McConnell & Seymour, LLP, including a list of attorneys, please visit our website at
  www.fmsllp.com




  From: adam@breedinglaw.com <adam@breedinglaw.com>
  Sent: Thursday, October 1, 2020 2:56 PM
  To: John Lawhorn <jlawhorn@fmsllp.com>; Elam, Caitlyn L. <CElam@LewisThomason.com>;
  jimmy@breedinglaw.com
  Cc: matthew@breedinglaw.com; joy@breedinglaw.com; McCarty, Chris W.
  <CMcCarty@LewisThomason.com>
  Subject: RE: Knox Trailers et al v. Jeff Clark et al

  John,

  I would initially turn your attention to our cover letter accompanying Plaintiffs’ discovery responses. In
  that letter, we expressly stated we would circulate a protective order at the beginning of this
  week. Inexplicably, and without notice to us, you all decided to draft a separate protective order. It is
  disingenuous to suggest that we are the cause of your doing unnecessary work.

  Setting aside this concern, some of your requests are reasonable, and we will revise our draft protective
  order to incorporate these requests. We will circulate early next week.

  One thing that we cannot agree to is the lack of a highly confidential – attorneys eyes only
  provision. We believe this is necessary to protect items that we claim are trade secrets and a
  competitive advantage should your clients see them. We will not agree to a protective order without
  this protection.

  Just as you have filed many protective orders without this, we have filed many with it. Nonetheless, it
  does not behoove any of us to get into a shouting match about who has filed more protective
  orders. Thus, it is best that we discuss this item over the phone. We are available on Wednesday,
  October 7th at 10:00 AM. Please circulate a dial‐in for the call.




Case 3:20-cv-00137-TRM-DCP Document 59-4 Filed 11/11/20 Page 10 of 15 PageID #:
                                    581
  Best,

  Adam

  Adam R. Duggan
  Associate

  Breeding Olinzock Carter Crippen, PC
  800 South Gay Street
  Suite 1200
  Knoxville, TN 37929
  T 865.670.8535 F 865.670.8536
  adam@breedinglaw.com

  Please note the change of firm name, address, and email.

  This communication (including any attachments) is intended solely for the recipient(s) named above and may contain
  information that is confidential, privileged or legally protected. Any unauthorized use or dissemination of this communication is
  prohibited. If you have received this communication in error, please immediately notify the sender and delete all copies of the
  original communication. Thank you for your cooperation.


  From: John Lawhorn <jlawhorn@fmsllp.com>
  Sent: Wednesday, September 30, 2020 3:32 PM
  To: adam@breedinglaw.com; Elam, Caitlyn L. <CElam@LewisThomason.com>; jimmy@breedinglaw.com
  Cc: matthew@breedinglaw.com; joy@breedinglaw.com; McCarty, Chris W.
  <CMcCarty@LewisThomason.com>
  Subject: RE: Knox Trailers et al v. Jeff Clark et al

  Adam:

  Caitlyn and I recently discussed your proposed protective order offered up only after defense counsel
  took the time and effort to submit one to your firm. That effort was invested after receiving discovery
  responses from KTI/Post referencing need for such an order, but with none being offered at the
  time. Defense counsel take no particular pride in authorship of an order, but after having gone to the
  trouble we are of the opinion the first iteration we proposed is the working draft to discuss, absent
  some deficiency. You apparently detected such deficiencies, reportedly consisting of multiple “key
  provisions missing.” We’ve yet to find anything “missing” from the draft we provided that would render
  it unacceptable to the Court. In fact, the version we sent is a form I’ve had numerous judges in the
  Eastern District enter without questioning in numerous other cases.

  We assume the missing “key provisions” you reference are the multiple levels of confidentiality
  classification you propose in your draft. While defense counsel understand the need for “attorneys eyes
  only” classification in appropriate cases, this certainly is not one of them. In cases that do not merit
  such heightened confidentiality classification, I refuse to agree to a protective order imposing it for the
  simple reason that it places an extremely onerous burden on me and my staff. It also puts me in a very
  difficult position with my clients in terms of communication and case preparation. This is a case
  involving truck repair businesses. As much as your clients wish to pretend there are trade secrets and
  highly confidential information attendant to these businesses, there is very little, if any. There most
  certainly is none that would necessitate it being designated “highly confidential – attorneys eyes only.”




Case 3:20-cv-00137-TRM-DCP Document 59-4 Filed 11/11/20 Page 11 of 15 PageID #:
                                    582
  Beyond that, the definition of “confidential” information in your proposed order is quite overbroad. It is
  well settled under both Tennessee and federal law that “general sales, customer, or vendor
  information” is not confidential. The defendants therefore will not agree to an order defining those to
  be confidential. Your proposed order also addresses submitting alleged confidential information under
  seal to the Court in a manner directly contrary to the Court’s Memorandum and Order Regarding
  Sealing Confidential Information (Doc. 4).

  For all these reasons counsel for all defendants are unwilling to consider your proposed
  order. We are willing to set up a time to confer on this and hear why your clients believe there
  is need for a heightened “attorneys eyes only” designation in this matter. We expect that
  explanation to include a specific description of the documents you anticipate producing
  justifying that. To that end, I am available for a telephone conference at these times:

  Thurs. 10/1 ‐ after 2:30
  Friday 10/2 – before 10:00 and after 2:30
  Monday 10/5 – any time
  Tuesday 10/6 – morning
  Wednesday 10/7 – morning

  John M. Lawhorn Attorney




  550 W. Main Street, Suite 500 | P.O. Box 39 | Knoxville, Tennessee 37901
  phone: 865.546.9321 | fax: 865.637.5249 | email: jlawhorn@fmsllp.com

  East Tennessee Employment Law Adviser Blog



  Notice: This electronic mail transmission may constitute an attorney-client communication that is privileged at law. It is not intended
  for transmission to, or receipt by, any unauthorized persons. If you have received this electronic mail transmission in error, please
  delete it from your system without copying it and notify the sender by reply e-mail so that our address record can be corrected.

  For additional information about Frantz, McConnell & Seymour, LLP, including a list of attorneys, please visit our website at
  www.fmsllp.com




  From: adam@breedinglaw.com <adam@breedinglaw.com>
  Sent: Friday, September 25, 2020 4:25 PM
  To: Elam, Caitlyn L. <CElam@LewisThomason.com>; jimmy@breedinglaw.com
  Cc: matthew@breedinglaw.com; joy@breedinglaw.com; John Lawhorn <jlawhorn@fmsllp.com>;
  McCarty, Chris W. <CMcCarty@LewisThomason.com>
  Subject: Re: Knox Trailers et al v. Jeff Clark et al




Case 3:20-cv-00137-TRM-DCP Document 59-4 Filed 11/11/20 Page 12 of 15 PageID #:
                                    583
  Caitlyn,

  Thank you for your email. Attached find a draft protective order. As you will see it includes key
  provisions missing from your draft, including two levels of protection for confidential information. We
  anticipate producing documents next week.

  Thanks,

  Adam R. Duggan
  Associate

  Breeding Olinzock Carter Crippen, PC
  800 South Gay Street
  Suite 1200
  Knoxville, TN 37929
  T 865.670.8535 F 865.670.8536
  adam@breedinglaw.com

  Please note the change of firm name, address, and email.

  This communication (including any attachments) is intended solely for the recipient(s) named above and may contain
  information that is confidential, privileged or legally protected. Any unauthorized use or dissemination of this communication is
  prohibited. If you have received this communication in error, please immediately notify the sender and delete all copies of the
  original communication. Thank you for your cooperation.




  From: "Elam, Caitlyn L." <CElam@LewisThomason.com>
  Date: Thursday, September 24, 2020 at 11:10 AM
  To: "jimmy@breedinglaw.com" <jimmy@breedinglaw.com>
  Cc: "adam@breedinglaw.com" <adam@breedinglaw.com>, "joy@breedinglaw.com"
  <joy@breedinglaw.com>, "jlawhorn@fmsllp.com" <jlawhorn@fmsllp.com>, "McCarty, Chris
  W." <CMcCarty@LewisThomason.com>
  Subject: RE: Knox Trailers et al v. Jeff Clark et al

  Good morning, Jimmy,

  I hope this email finds you doing well. Attached please find a proposed Agreed Protective Order for your
  review. Please let me know if you have any suggested changes. It is imperative that we continue to
  move forward with discovery in this case in light of the Court’s current Scheduling Order. As such,
  please advise as to when we can expect to receive the responsive documents.

  Thanks,

  Caitlyn




Case 3:20-cv-00137-TRM-DCP Document 59-4 Filed 11/11/20 Page 13 of 15 PageID #:
                                    584
  <image001.jpg>                Caitlyn Luedtke Elam Attorney at Law
                                Lewis, Thomason, King, Krieg & Waldrop, P.C.
                                620 Market St., 5th Floor | P.O. Box 2425 | Knoxville, TN 37901
                                Tel: 865-541-5259 | Fax: 865-523-6529
                                Web Page | My Bio




  CONFIDENTIALITY NOTICE: This e-mail transmission and any document, files or previous e-mail messages attached to it, are confidential and are
  protected by the attorney-client privilege and/or work product doctrine. If you are not the intended recipient, or a person responsible for delivering it to
  the intended recipient, you are hereby notified that any review, disclosure, copying, dissemination, distribution or use of any of the information
  contained in, or attached to this e-mail transmission is STRICTLY PROHIBITED. If you have received this transmission in error, please notify us
  immediately by forwarding this message to the original sender or by telephone at 800-456-4646 and then delete this message and its attachments from
  your computer.




Case 3:20-cv-00137-TRM-DCP Document 59-4 Filed 11/11/20 Page 14 of 15 PageID #:
                                    585
Case 3:20-cv-00137-TRM-DCP Document 59-4 Filed 11/11/20 Page 15 of 15 PageID #:
                                    586
